Citation Nr: 1427750	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  05-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from December 1979 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.  Jurisdiction of the claims file is currently with the Milwaukee, Wisconsin RO. 

This issue was previously before the Board in April 2011 and May 2012 when it was remanded for additional development.

The Board notes that the Veteran was originally represented in this case by the Disabled American Veterans (DAV).  In an October 2011 Report of Contact, the Veteran indicated that she no longer wanted representation by the DAV or any service organization.  A review of the file reflects a VA Form 21-22, which notes that representation by the DAV has been "revoked."  Accordingly, the Board acknowledges that the Veteran is no longer represented.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and agency of original jurisdiction (AOJ) have reviewed the VVA file, which contains VA treatment records and examination reports dated from 2010 to 2014.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.


FINDINGS OF FACT

1.  There is no competent and credible evidence the Veteran's diabetes mellitus had its onset in service or within one year of service discharge, or that any current diabetes is related to his active military service.

2.  The most credible and competent evidence does not support the conclusion that diabetes mellitus was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 47 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the issue decided herein, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was mailed a letter in May 2008, prior to the initial adjudication of the claim in August 2008, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  

VA also complied with its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs), records from the Social Security Administration (SSA), and identified, available post-service treatment records were obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

In addition, the appropriate VA medical opinion addressing the etiology of the Veteran's claimed diabetes mellitus has been obtained.  Most recently, as directed by the May 2012 Board remand, a VA medical opinion was obtained in May 2012.  The VA Disability Benefits Questionnaire (DBQ) report reflects that the physician reviewed the Veteran's medical history and lay statements as contained in the claims file before rendering an opinion.  The opinion included the rationale that was used to support the physician's conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, to include his contentions of record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In October 2006 the Veteran submitted a claim seeking service connection for diabetes mellitus secondary to service-connected hypertension and nonservice-connected high cholesterol.  

Private treatment records dated from 2006 to 2008 note the Veteran's treatment for diabetes mellitus.  In October 2006, diabetes mellitus was noted to be "newly diagnosed."  In a February 2007 statement letter, the Veteran's private treatment provider stated that her hypertension, hyperlipidemia, obesity, elevated blood glucose, age and race were all risk factors for developing diabetes mellitus.  A May 2007 statement, the Veteran's private treatment provider stated that the Veteran's hypertension aggravates her diabetes, requiring tighter control of medications.   

An August 2011 VA examination report notes current findings of glucose intolerance.  After reviewing the claims file, the examiner concluded that the Veteran did not meet the diagnostic criteria for diabetes mellitus.  The examiner did not provide an etiology opinion, presumably because of the lack of a current diagnosis.  The VA examiner merely noted that "it is not generally medically accepted that hypertension causes diabetes."  

A May 2012 DBQ report notes that the Veteran's claims file was reviewed by the physician.  She opined that it is not at least as likely that not that the Veteran's impaired fasting glucose had its onset during service.  She further noted that the objective data did not show any evidence of impaired fasting glucose during service or within one year of service discharge.  She also stated, "According to both Harrison's and Cecil's textbook [sic] of medicine, hypertension does not cause diabetes.  Therefore, it is not as likely as not that the [V]eteran's hypertension caused, or permanently aggravated, the impaired fasting glucose."

Other evidence of record includes a December 2006 article from the web site "dLife" which states that hypertension is among the risk many factors for developing diabetes mellitus.  The record also contains records from SSA, which shows the Veteran was denied SSA disability benefits in April 2008.  None of the records from SSA include a medical opinion relating the Veteran's diabetes to her hypertension.

STRs are negative for complaints or finding related to diabetes mellitus.  The Veteran admits that diabetes was not manifested during active service, but instead was first diagnosed several years after service discharge.  In fact, there is no indication of in-service incurrence, since the STRs show no objective complaints, treatment, or diagnosis of diabetes during active duty.  Moreover, there is no indication that diabetes initially manifested to a compensable level (see 38 C.F.R. § 4.119, Diagnostic Code 7913) within one year following service, precluding presumptive service connection for chronic diseases, under 38 C.F.R. § 3.309(a). 

The post-service medical records show, by history, that diabetes was diagnosed in 2006, more than four years after the Veteran's active service.  The Veteran has not alleged, nor does the medical evidence show, a nexus between service and the 2006 diagnosis of diabetes mellitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  No medical professional has suggested a link between active military service and diabetes mellitus.  Moreover, as the Veteran has not alleged that she experienced the symptoms of diabetes mellitus until many years after service, service connection based on continuity of symptomatology cannot be established.

As regards secondary service connection, after a review of the conflicting medical opinions in this case, the Board finds that the May 2012 DBQ opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and supports its conclusions with detailed rationale.  In this regard, the VA examiner considered pertinent medical literature (two medical textbooks).  

With regard to the Veteran's claim that her diabetes is secondary to high cholesterol, inasmuch as a disability manifested by high cholesterol is not service connected, a threshold legal requirement for establishing service connection for diabetes mellitus as secondary to such disability is not met.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Careful consideration has also been given to the February 2007 and May 2007 opinions of the private certified physicians assistant.  The 2007 opinions the Board is cognizant that this treatment provider clearly evaluated the Veteran over the years and thus was well aware of her medical conditions and the treatment therefor.  However the opinion is fairly cursory in that she made no reference to any clinical data, medical treatise, or other evidence as rationale for her opinion.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Moreover, she also noted several other (nonservice-connected) factors that may have caused or aggravated the Veteran's diabetes.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

Regarding internet article submitted by the Veteran, the Court has held that a medical article or treatise, "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this case, however, the articles submitted by the Veteran were not accompanied by the medical opinion of a medical professional.  In addition, the article does not provide statements for the facts of the Veteran's specific case.  For these reasons, the Board finds that the article does not contain the specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317.

Consideration has been given to the Veteran's personal assertion that she suffers from diabetes mellitus related to service-connected hypertension.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that laboratory testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 134 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


